Citation Nr: 0010712	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


REMAND

The veteran served on active duty from May 1970 to November 
1971.

This case came to the Board of Veterans' Appeals (Board) from 
a May 1996 RO decision which granted service connection and a 
10 percent rating for PTSD; the veteran appealed for a higher 
rating.  In an August 1998 decision, the RO raised the PTSD 
rating to 30 percent, and the veteran continued to appeal for 
a higher rating.  In a June 1999 decision, the Board denied 
the claim for a higher rating.  The veteran then appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 1999 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
June 1999 Board decision be vacated and the case remanded; by 
a November 1999 order, the Court granted the joint motion.  
The case was subsequently returned to the Board, and in 
February 2000 the veteran's representative submitted 
additional written argument.

The Board notes the concerns of the joint motion as to the 
adequacy of reasons and bases in the last Board decision.  It 
is also noted that the last VA psychiatric examination was in 
September 1997 (with an addendum in January 1998).  Given the 
length of time since that examination, and the concerns set 
forth in the joint motion, a current VA examination is 
warranted.  All recent treatment records should also be 
obtained.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103, 3.159 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the Board remands the case to the RO for the 
following action.

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
examination and treatment for psychiatric 
and substance abuse problems since 1997.  
The RO should then obtain copies of the 
related medical records.

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims folder must be 
provided to and reviewed by the examiner.  
All findings necessary for rating the 
disability should be set forth in detail.  
A Global Assessment of Functioning (GAF) 
score should be assigned and explained.  
The doctor should assess the extent of 
occupational and social impairment due 
solely to PTSD (to the exclusion of the 
veteran's documented substance abuse and 
other medical conditions).

3.  Thereafter, the RO should review the 
claim for a higher rating for PTSD, and 
this should include consideration of an 
extraschedular rating.  See November 1999 
joint motion.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


